DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 19-20 in the reply filed on 4/12/2021 is acknowledged.
Claims 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a wall-wetted/cooled chamber” in line 2. The scope of the “wall-wetted/cooled chamber” is unclear. In particular, it is unclear if the term “wall-wetted/cooled” requires that the chamber be wall-wetted or cooled, wall-wetted and cooled, or wall wetted and/or cooled.
For the purposes of examination, the scope of the “wall-wetted/cooled chamber” has been interpreted broadly.
Applicant should amend claim 6 to clarify the scope of said chamber as appropriate.
Claim 8 recites the limitation "the superheater" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites dependency on claim 2. However, a superheater is recited in claim 3. This suggests that Applicant intended for claim 8 to be a dependent of claim 3 rather than of claim 2. Therefore, for the purposes of examination, claim 8 has been interpreted as a dependent of claim 3. 
Applicant should amend the claims to remedy the lack of proper antecedence in claim 8 as appropriate. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juranitch (US 2016/0348895).
Note: The following rejections are made with reference to the embodiment of Figure 1 in Juranitch, and are independent of the rejections over Figure 5 of Juranitch made later in this office action. 
With regard to claim 1: Juranitch teaches a system for desalinating and removing pollutants from water produced during oil and gas development (abstract, Figure 1, paragraph [0016]-[0025]), the system comprising:
A discharge (production conduit) 2 directing produced water (abstract, Figure 1, paragraph [0016]-[0025]).

A filter (particulate cleaning system) 16/146 positioned downstream of the direct contact steam generator 9 to separate solid waste (particulate) from the produced water (abstract, Figures 1 and 4, paragraph [0016]-[0025] and [0029]).
A condenser 19/40 positioned downstream of the filter, the condenser 19/40 separating combustion exhaust 36 from clean water 22 (Figure 1, paragraphs [0033]-[0034]).
With regard to claim 7: The direct contact steam generator 9/9-2 further comprises a supply of produced water (injection manifold) 138 into a chamber and a supply of produced water (injector bar) 136 downstream of the chamber (Figures 1 and 4, Paragraphs [0020], [0027]-[0029]). 
With regard to claim 10: The filter 16/146 of Juranitch comprises a cyclone filter (Figure 1 and 4, paragraph [0025] and [0029]).
With regard to claim 12: The system of Juranitch further comprises a turbine generator (turbo expander/generator) 29/30 downstream of the direct contact steam generator 9 (Figure 1, paragraph [0038]).
With regard to claim 13: The produced water discharge 2 is directed from a well (wellbore) 1 (abstract, Figure 1, paragraph [0016]-[0025]).

Claim(s) 1, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juranitch (US 2016/0348895).
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, and are independent of the rejections over Figure 1 of Juranitch presented above.
With regard to claim 1:  Juranitch teaches a system for desalinating and removing pollutants from water produced during oil and gas development (abstract, Figure 5, paragraphs [0039]-[0042]), the system comprising:
A discharge (production conduit) 202 directing produced water (abstract, Figure 5, paragraphs [0039]-[0042])

A filter (particulate cleaning system) 216/146 positioned downstream of the direct contact steam generator 245 to separate solid waste (particulate) from the produced water (abstract, Figures 5 and 4, paragraphs [0039]-[0042] and [0029]).
A condenser 219 positioned downstream of the filter 216, the condenser 216 separating combustion exhaust (exhaust constituent) from clean water (water constituent) (Figure 5, paragraphs [0039]-[0042]). 
With regard to claim 10: The filter 216/146 of Juranitch comprises a cyclone filter (Figures 5 and 4, paragraph [0040] and [0029]).
With regard to claim 13: The produced water discharge 202 is directed from a well (wellbore) 201 (Figure 5, paragraphs [0039]-[0042]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Juranitch.
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claim 12: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.
Juranitch further comprises a turbine (turbo expander) 229 positioned downstream of the direct contact steam generator 245 (Figure 5, Paragraph [0041]).
Juranitch does not explicitly teach that the turbine 229 is a turbine generator. However, a person having ordinary skill in the art would recognize that the said turbine is a turbine generator in view of Juranitch’s teaching that the corresponding turbine 29 in the embodiment of Figure 1 is a turbine generator, i.e. a turbine which turns a generator 30 to produce electricity 31 (Figure 1, paragraph [0038]).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch by configuring the turbine 229 as a turbine generator, i.e. a turbine which turns a generator to produce electricity, in order to obtain a system wherein the rotation of the said turbine is advantageously harnessed to produce electricity as is done in other embodiments of Juranitch.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Posa (US 2013/0213893).
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claim 2: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.

Posa teaches a system for treating produced water (abstract, paragraph [0002]), the system comprising an activated carbon bed (granular activated carbon) for absorbing final trace hydrocarbons (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of Posa by adding an activated carbon bed positioned downstream of the condenser in order to obtain a system which is capable of absorbing final trace hydrocarbons from condensate leaving the condenser. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Rao (US 2007/0202452).
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claim 6: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.
	The direct contact steam generator 245 comprises a gas/air combustor(s) (fossil fueled torches) 211 (Figure 5, paragraph [0039]). Although it is not explicitly stated, it is understood that the combustor(s) is/are housed in a chamber, i.e. a space of some sort, within the direct contact steam generator 215.
	Juranitch does not explicitly teach that the gas/air combustor(s) (fossil fueled torches) 211 are housed within a wall-wetted/cooled chamber.
	Rao teaches a direct contact steam generator (abstract, paragraph [0003]), the direct contact steam generator comprising a combustor housed within a wall-wetted and cooled chamber (hydroclone), i.e. the walls of the chamber (hydroclone) are wetted by films of water to prevent heat chamber to said walls from the combustion (Figure 1, paragraphs [0031], [0033], and [0035]). Rao teaches that the wetting the walls of the chamber (hydroclone) protects the chamber against failure and enables the system to accommodate very high-temperature flames resulting from the use of enriched air or pure oxygen (Figure 1, paragraphs [0031], [0033], and [0035]). Juranitch suggests using oxygen or enriched air in the directed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch in view of Rao by configuring the direct contact steam generator 245 thereof such that the gas/air combustor(s) (fossil fueled torches) 211 thereof are housed within a wall-wetted/cooled chamber, in order to obtain a direct contact steam generator having a chamber against failure and able accommodate very high-temperature flames resulting from the use of enriched air or pure oxygen.
With regard to claim 7: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.
	The direct contact steam generator 245 comprises a supply of produced water (feed conduit) 235 (Figure 5, paragraphs [0023] and [0039]). Although it is not explicitly stated, it is understood that the water supply admits water to a chamber, i.e. a space of some sort, within the direct contact steam generator 245.
Juranitch is silent to the supply of water supplying water downstream of the chamber 
Rao teaches a direct contact steam generator (abstract, paragraph [0003]), the direct contact steam generator comprising a combustor housed within a wall-wetted and cooled chamber (hydroclone), i.e. the walls of the chamber (hydroclone) are wetted by films of water to prevent heat chamber to said walls from the combustion (Figure 1, paragraphs [0031], [0033], and [0035]). Rao teaches that the wetting the walls of the chamber (hydroclone) protects the chamber against failure and enables the system to accommodate very high-temperature flames resulting from the use of enriched air or pure oxygen (Figure 1, paragraphs [0031], [0033], and [0035]). Juranitch suggests using oxygen or enriched air in the directed contact steam generator, and teaches that such use of enriched air and/or oxygen is advantageous (paragraph [0015]).
In Rao, the wetted walls are formed by supplying water to the downstream end of the chamber (hydroclone) (Figure 1, paragraphs [0031], [0033], and [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch in view of Rao by configuring the direct contact steam generator 245 thereof like direct contact steam generator of Rao, i.e. such that the gas/air combustor(s) (fossil fueled torches) 211 thereof .

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Rao and TLV (“Principal Applications for Steam, URL: https://web.archive.org/web/20160203084422/https://www.tlv.com/global/US/steam-theory/principal-applications-for-steam.html”). 
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claims 3 and 8: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.
Juranitch is silent to a superheater positioned between the filter 216 and the condenser 219 and a turbine generator positioned downstream of the superheater.
Rao teaches a direct contact steam generator (abstract, paragraph [0003]), as well as a system comprising a direct contact steam generator (direct combustion process/steam generator) 50, which generates steam from produced water, a separator for separating sludge from steam and combustion gas generated by the direct contact steam generator 50, and a turbine 51 which driven by the steam and combustion gas generated by the direct contact steam generator 50 (Figure 6, paragraphs [0046]-[0052]). In view of this teaching by Rao, a person having ordinary skill in the art would recognize that a turbine could be used to harness energy from the steam produced by the direct contact steam generator 245 of Juranitch.
A person having ordinary skill in the art seeking to add a turbine to the system of Juranitch to harness energy from steam produced by the direct contact steam generator 245 would recognize that the optimal location for such a turbine would be in between the filter 216 and the condenser 219. Specifically, a person having ordinary skill in the art would recognize that such a turbine (i.e. a steam turbine) could 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch in view of Rao by adding a steam turbine positioned downstream of the filter 216 and upstream of the condenser 219, in order to obtain a system which harnesses energy from steam produced by the direct contact steam generator using said steam turbine, wherein said steam turbine is protected from damaging solid particles by the filter 216, which removes solids from the steam before it reaches the steam turbine.
Modified Juranitch is silent to the steam turbine being a turbine generator.
However, it is well known in the art to configure steam turbines as turbine generators, i.e. by coupling steam turbines with electrical generators, in order to produce electricity using energy harnessed from steam. Furthermore, Juranitch teaches at least one embodiment having a turbine generator 29, i.e. a turbine which turns generator 30 to produce electricity 31 (Figure 1, paragraph [0039]). It is well understood that electricity is useful, i.e. for powering electronic equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by configuring the steam turbine as a turbine generator, i.e. by coupling said steam turbine with an electrical generator, in order to obtain a system which produces electricity by harnessing energy from the steam produced by the direct contact steam generator.
Modified Juranitch remains silent to a superheater positioned between the filter and the condenser and upstream of the turbine generator.
However, Juranitch teaches that the steam generated by the direct steam generator 245 and exiting the filter 216 via conduit 218 is saturated steam (Figure 5, paragraphs [0033] and [0041]). TLV 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of TLV by adding a superheater positioned between the filter and the condenser and upstream of the turbine generator, in order to superheat the saturated steam flowing from the filter so as to protect the turbine generator from damage by condensate.
With regard to claim 4: Modified Juranitch is silent to a compressor providing direct air injection to the direct contact steam generator.
However, Juranitch teaches providing enriched air or oxygen to the direct contact steam generator 245 via conduit 241 (Figure 5, paragraph [0023]).
Rao teaches an air compressor 52 which provides compressed air to a direct contact steam generator (direct combustion process) 50 (Figure 6, paragraph [0050]). A person having ordinary skill in the art would recognize that providing the direct contact steam generator with compressed air would advantageously increase the effective concentration of oxygen in the air, i.e. by increasing the partial pressure thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of Rao by adding a compressor for providing direct air injection to the direct contact steam generator, in order to advantageously increase the effective concentration of the oxygen in the air supplied thereto, i.e. by increasing the partial pressure of the oxygen in the air.
Modified Juranitch is silent to a compressor providing direct air injection to the superheater. 
However, a person having ordinary skill in the art would recognize that the superheater would need to be heated by some means. A person having ordinary skill in the art would recognize combustion as an effective means of heating, especially considering that that Juranitch uses combustion heating in the direct contact steam generator. It is well understood that a supply of oxygen, e.g. air, is required to support a combustion reaction. Furthermore, a person having ordinary skill in the art would recognize that providing the superheater with compressed air would advantageously increase the effective concentration of oxygen in the air, i.e. by increasing the partial pressure thereof.

With regard to claim 5: The system of modified Juranitch further comprises a fossil fuel supply 211 providing natural gas to the direct contact steam generator 245, wherein the fossil fuel may be natural gas (Juranitch: Figure 5, paragraphs [0029], and [0039]).
Modified Juranitch is silent to a natural gas supply providing natural gas to the superheater.
However, as discussed above, the superheater of modified Juranitch is heated by a combustion reaction. A person having ordinary skill in the art would recognize that a combustion reaction requires a fuel. A person having ordinary skill in the art would recognize natural gas as a suitable fuel for supporting a combustion reaction, especially in view of Juranitch’s teachings regarding the use of natural gas a combustion fuel (Juranitch: Paragraphs [0019] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by adding a natural gas supply providing natural gas to the superheater, in order to provide the superheater with the fuel required to support the combustion reaction for heating the superheater.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Meyer (US 2014/0116948).
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claim 9: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 1 as discussed in the 102 rejections over Figure 5 of Juranitch above.
Juranitch is silent to the filter comprising a candle filter.
However, Juranitch teaches that the filter (separator) can include “other systems [for removing particulates] known to those skilled in the art (paragraph [0029]). Meyer teaches a system for removal of contaminates from water, and in particular produced water (water obtained from fracking operations) (abstract). Meyer suggests the use of a candle filter to separate solid particles (paragraphs [0010] and [0034]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch in view of Meyer by replacing the separator with a candle filter, in order to obtain a system having a separator which is predictably capable of separating solid particles from the steam.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch.
Note: The following rejections are made with reference to the embodiment of Figure 5 in Juranitch, correspond to the 102 rejections over Figure 5 of Juranitch presented above, and are independent of the 102 rejections over Figure 1 of Juranitch presented above.
With regard to claim 11: Juranitch (i.e. the embodiment of Figure 5 thereof) teaches all of the limitations of claim 10 as discussed in the 102 rejections over Figure 5 of Juranitch above.
Juranitch is silent to a polishing filter positioned downstream of the cyclone filter.
However, a person having ordinary skill in the art would recognize that two cyclone filters positioned in series would have a better chance of removing all solid particles from the stream than a single cyclone filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch by adding a second cyclone filter (i.e. a polishing cyclone filter) downstream of the first cyclone filter in order to obtain a system which is capable of more thoroughly separating particles from the steam. 


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Rao and TLV. 
With regard to claims 19 and 20: Juranitch teaches a system for desalinating and removing pollutants from water produced during oil and gas development (abstract, Figure 5, paragraphs [0039]-[0042]), the system comprising:
A discharge (production conduit) 202 directing produced water from a well 201 (abstract, Figure 5, paragraphs [0039]-[0042])
A direct contact steam generator (direct steam generation system [DSG]) 245 positioned downstream of the discharge 202 (Figure 5, paragraphs [0039]-[0042])
A filter (particulate cleaning system) 216/146 positioned downstream of the direct contact steam generator 245 to separate solid waste (particulate) from the produced water (abstract, Figures 5 and 4, paragraphs [0039]-[0042] and [0029]).
A condenser 219 positioned downstream of the filter 216, the condenser 216 separating combustion exhaust (exhaust constituent) from clean water (water constituent) (Figure 5, paragraphs [0039]-[0042]). 
Juranitch is silent to a superheater positioned between the filter 216 and the condenser 219 and a turbine generator positioned downstream of the superheater.
Rao teaches a direct contact steam generator (abstract, paragraph [0003]), as well as a system comprising a direct contact steam generator (direct combustion process/steam generator) 50, which generates steam from produced water, a separator for separating sludge from steam and combustion gas generated by the direct contact steam generator 50, and a turbine 51 which driven by the steam and combustion gas generated by the direct contact steam generator 50 (Figure 6, paragraphs [0046]-[0052]). In view of this teaching by Rao, a person having ordinary skill in the art would recognize that a turbine could be used to harness energy from the steam produced by the direct contact steam generator 245 of Juranitch.
A person having ordinary skill in the art seeking to add a turbine to the system of Juranitch to harness energy from steam produced by the direct contact steam generator 245 would recognize that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juranitch in view of Rao by adding a steam turbine positioned downstream of the filter 216 and upstream of the condenser 219, in order to obtain a system which harnesses energy from steam produced by the direct contact steam generator using said steam turbine, wherein said steam turbine is protected from damaging solid particles by the filter 216, which removes solids from the steam before it reaches the steam turbine.
Modified Juranitch is silent to the steam turbine being a turbine generator.
However, it is well known in the art to configure steam turbines as turbine generators, i.e. by coupling steam turbines with electrical generators, in order to produce electricity using energy harnessed from steam. Furthermore, Juranitch teaches at least one embodiment having a turbine generator 29, i.e. a turbine which turns generator 30 to produce electricity 31 (Figure 1, paragraph [0039]). It is well understood that electricity is useful, i.e. for powering electronic equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by configuring the steam turbine as a turbine generator, i.e. by coupling said steam turbine with an electrical generator, in order to obtain a system which produces electricity by harnessing energy from the steam produced by the direct contact steam generator.
Modified Juranitch remains silent to a superheater positioned between the filter and the condenser and upstream of the turbine generator.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of TLV by adding a superheater positioned between the filter and the condenser and upstream of the turbine generator, in order to superheat the saturated steam flowing from the filter so as to protect the turbine generator from damage by condensate.
Modified Juranitch is silent to a compressor providing direct air injection to the direct contact steam generator.
However, Juranitch teaches providing enriched air or oxygen to the direct contact steam generator 245 via conduit 241 (Figure 5, paragraph [0023]).
Rao teaches an air compressor 52 which provides compressed air to a direct contact steam generator (direct combustion process) 50 (Figure 6, paragraph [0050]). A person having ordinary skill in the art would recognize that providing the direct contact steam generator with compressed air would advantageously increase the effective concentration of oxygen in the air, i.e. by increasing the partial pressure thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of Rao by adding a compressor for providing direct air injection to the direct contact steam generator, in order to advantageously increase the effective concentration of the oxygen in the air supplied thereto, i.e. by increasing the partial pressure of the oxygen in the air.
Modified Juranitch is silent to a compressor providing direct air injection to the superheater. 
However, a person having ordinary skill in the art would recognize that the superheater would need to be heated by some means. A person having ordinary skill in the art would recognize combustion as an effective means of heating, especially considering that that Juranitch uses combustion heating in the direct contact steam generator. It is well understood that a supply of oxygen, e.g. air, is required to support a combustion reaction. Furthermore, a person having ordinary skill in the art would recognize that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by configuring the superheater to be heated by combustion in order to obtain a superheater which is physically capable of superheating the steam. In doing so, it would also have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by adding a supply of air to the superheater, in order to provide the superheater with the oxygen necessary to support the combustion reaction. In doing so, it would have also been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by providing a compressor for compressing the air supplied to the superheater in order to advantageously increase the effective concentration of oxygen in the air, i.e. by increasing the partial pressure thereof.
The system of modified Juranitch further comprises a fossil fuel supply 211 providing natural gas to the direct contact steam generator 245, wherein the fossil fuel may be natural gas (Juranitch: Figure 5, paragraphs [0029], and [0039]).
Modified Juranitch is silent to a natural gas supply providing natural gas to the superheater.
However, as discussed above, the superheater of modified Juranitch is heated by a combustion reaction. A person having ordinary skill in the art would recognize that a combustion reaction requires a fuel. A person having ordinary skill in the art would recognize natural gas as a suitable fuel for supporting a combustion reaction, especially in view of Juranitch’s teachings regarding the use of natural gas a combustion fuel (Juranitch: Paragraphs [0019] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch by adding a natural gas supply providing natural gas to the superheater, in order to provide the superheater with the fuel required to support the combustion reaction for heating the superheater.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Rao and TLV, as applied to claims 19 and 20 above, and in further view of Posa.
With regard to claim 21: Modified Juranitch is silent to an activated carbon bed positioned downstream of the condenser.
Posa teaches a system for treating produced water (abstract, paragraph [0002]), the system comprising an activated carbon bed (granular activated carbon) for absorbing final trace hydrocarbons (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of Posa by adding an activated carbon bed positioned downstream of the condenser in order to obtain a system which is capable of absorbing final trace hydrocarbons from condensate leaving the condenser. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juranitch in view of Rao and TLV, as applied to claims 19 and 20 above, and in further view of Meyer (US 2014/0116948).
With regard to claim 22: Modified Juranitch is silent to the filter comprising a candle filter.
However, Juranitch teaches that the filter (separator) can include “other systems [for removing particulates] known to those skilled in the art (paragraph [0029]). Meyer teaches a system for removal of contaminates from water, and in particular produced water (water obtained from fracking operations) (abstract). Meyer suggests the use of a candle filter to separate solid particles (paragraphs [0010] and [0034]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Juranitch in view of Meyer by replacing the separator with a candle filter, in order to obtain a system having a separator which is predictably capable of separating solid particles from the steam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772